In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Huttner, J.), dated November 8, 2000, as granted those branches of the respective motions of the defendants Stillwell Supply Corp. and Windhem Machine Corp. which were for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondent Stillwell Supply Corp.
The respondents established their entitlement to judgment as a matter of law. In opposition, the plaintiff failed to raise a triable issue of fact to establish any reasonable probability that the respondents manufactured and distributed the defective product which caused plaintiff’s accident (see, Healey v Firestone Tire & Rubber Co., 87 NY2d 596; D'Amico v Manufacturers Hanover Trust Co., 173 AD2d 263). Accordingly, the Supreme Court properly granted those branches of the respondents’ respective motions which were for summary judgment dismissing the complaint insofar as asserted against them. Prudenti, P.J., Feuerstein, Luciano and Schmidt, JJ., concur.